DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 28, 2021. Claims 1-3, 5-10, 12, 13, 15-18 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
	The argument features Keskitalo does not disclose determining the priority levels of the plurality of candidate target cells based on differences between signal quality of the plurality of candidate target cells and a signal threshold indicated by the handover trigger condition; or determining the priority levels of the plurality of candidate target cells based on numbers of beams whose signal quality exceeds a preset threshold in the plurality of candidate target cells; or determining the priority levels of the plurality of candidate target cells based on remaining durations of timers in the conditional handover command information.
The examiner respectfully disagrees with the applicant’s statement and asserts that the amendment includes “or” statements, so only one of the limitation needs to be met. Keskitalo discloses a signal threshold that leads to the handover trigger condition (par. 47, lines 18-25); the signal threshold is the RSRP level of the source/serving cell (par. 47, lines 18-25).The candidate target cells, based on the signal threshold/RSRP level of the source cell (par. 47, lines 18-25), are prioritized based on their RSRP levels to the RSRP level of the source/serving cell (par. 48, lines 1-11).
The argument features Keskitalo fails to disclose RRC reestablishment.

The argument features Keskitalo fails to disclose “if RRC reestablishment is triggered…and performing the RRC reestablishment in the target access cell.”
The examiner respectfully disagrees with the applicant’s statement and asserts that this is a conditional statement that if not met makes claim 7 invalid (MPEP 2111.04). When the RRC reestablishment is triggered (par. 73, lines 2-13), RRC reestablishment is performed in the target access cell (par. 74, lines 1-5; par. 77, lines 12-17).
In view of the above, the rejection using Keskitalo is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Keskitalo et al. (U.S. Patent Application Number: 2014/0120921).
Consider claim 1; Keskitalo discloses a cell handover method, comprising: 

selecting a target cell from a plurality of candidate target cells that satisfy the handover trigger condition based on priority information (par. 47, lines 18-25; par. 48, lines 1-11), wherein the priority information comprises priority levels of the plurality of candidate target cells (par. 48, lines 7-11); and 
performing a cell handover operation from a current serving cell to the target cell (par. 63, lines 8-10),
wherein prior to selecting a target cell from a plurality of candidate target cells that satisfy the handover trigger condition based on priority information (par. 48, lines 1-11; par. 49), the method further comprises: determining the priority levels of the plurality of candidate target cells based on differences between signal quality of the plurality of candidate target cells (par. 48, lines 1-11) and a signal threshold indicated by the handover trigger condition [e.g. RSRP level of the source/serving cell (par. 47, lines 18-25)]; or determining the priority levels of the plurality of candidate target cells based on numbers of beams whose signal quality exceeds a preset threshold in the plurality of candidate target cells; or determining the priority levels of the plurality of candidate target cells based on remaining durations of timers in the conditional handover command information.
Consider claim 2; Keskitalo discloses the conditional handover command information comprises the priority information (par. 48, lines 1-11), and the priority information comprises identities and corresponding priority levels of the plurality of candidate target cells (par. 48, lines 1-11), or frequencies and corresponding priority levels of the plurality of candidate target cells.
Consider claim 3; Keskitalo discloses receiving RRC signaling from the base station (par. 74, lines 1-5), wherein the RRC signaling (par. 74, lines 1-5) comprises the priority information (par. 48, lines 1-11).
claim 5; Keskitalo discloses the greater the difference corresponding to the candidate target cell, the higher the priority level of the candidate target cell (par. 48, lines 7-11); or the greater the number of beams corresponding to the candidate target cell, the higher the priority level of the candidate target cell.
Consider claim 6; Keskitalo discloses the longer the remaining duration, the higher the priority level of the candidate target cell [e.g. mobility statistics (par. 48, lines 15-22)].
Consider claim 7; Keskitalo discloses if [this is a conditional statement that if not met makes this claim invalid, MPEP 2111.04] RRC reestablishment is triggered (par. 73, line 2 – par. 74, line 5), performing a cell selection procedure (par. 73, line 2 – par. 74, line 5); and determining a target access cell from a plurality of cells searched in the cell selection procedure based on priority information (par. 48, lines 1-11), and performing the RRC reestablishment in the target access cell (par. 73, line 2 – par. 74, line 5; par. 77, lines 12-17), wherein the priority information comprises priority levels of the plurality of cells used for conditional handover (par. 48, lines 1-11).
Consider claim 8; Keskitalo discloses a cell handover apparatus, comprising: 
a conditional handover command receiving circuitry (par. 78) configured to receive conditional handover command information from a base station [e.g. originating eNB (par. 47, lines 18-25)], wherein the conditional handover command information comprises a handover trigger condition [e.g. RSRP level of the source/serving cell (par. 47, lines 18-25)]; 
a target cell determining circuitry (par. 78) configured to select a target cell from a plurality of candidate target cells that satisfy the handover trigger condition based on priority information (par. 47, lines 18-25; par. 48, lines 1-11), wherein the priority information comprises priority levels of the plurality of candidate target cells (par. 48, lines 7-11); and 
a handover circuitry configured (par. 78) to perform a cell handover operation from a current serving cell to the target cell (par. 63, lines 8-10);

a first priority level determining sub-circuitry (par. 78) configured to determine the priority levels of the plurality of candidate target cells based on differences between signal quality of the plurality of candidate target cells (par. 48, lines 1-11) and a signal threshold indicated by the handover trigger condition [e.g. RSRP level of the source/serving cell (par. 47, lines 18-25)]; or a second priority level determining sub-circuitry configured to determine the priority levels of the plurality of candidate target cells based on numbers of beams whose signal quality exceeds a preset threshold in the plurality of candidate target cells; or a third priority level determining sub-circuitry configured to determine the priority levels of the plurality of candidate target cells based on remaining durations of timers in the conditional handover command information.
Consider claim 9; Keskitalo discloses the conditional handover command information comprises the priority information (par. 48, lines 1-11), and the priority information comprises identities and corresponding priority levels of the plurality of candidate target cells (par. 48, lines 1-11), or frequencies and corresponding priority levels of the plurality of candidate target cells.
Consider claim 10; Keskitalo discloses a priority information receiving circuitry (par. 78) configured to receive RRC signaling from the base station (par. 74, lines 1-5), wherein the RRC signaling (par. 74, lines 1-5) comprises the priority information (par. 48, lines 1-11).
Consider claim 12; Keskitalo discloses the greater the difference corresponding to the candidate target cell, the higher the priority level of the candidate target cell (par. 48, lines 7-11); or the greater the number of beams corresponding to the candidate target cell, the higher the priority level of the candidate target cell.
Consider claim 13; Keskitalo discloses the longer the remaining duration, the higher the priority level of the candidate target cell [e.g. mobility statistics (par. 48, lines 15-22)].
claim 15; Keskitalo discloses a storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the cell handover method of claim 1 is performed (par. 78).
Consider claim 16; Keskitalo discloses a User Equipment (UE) comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions, the cell handover method of claim 1 is performed (par. 78).
Consider claim 17; Keskitalo discloses a storage medium having computer instructions stored therein, wherein when the computer instructions are executed (par. 78), the Radio Resource Control (RRC) reestablishment method of claim 7 is performed (par. 73, line 2 – par. 74, line 5).
Consider claim 18; Keskitalo discloses a User Equipment (UE) comprising a memory and a processor (par. 78), wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions (par. 78), the Radio Resource Control (RRC) reestablishment method of claim 7 is performed (par. 73, line 2 – par. 74, line 5).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646